Citation Nr: 1100106	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-08 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an effective date earlier than December 21, 
2004 for the award of service connection for residuals of a 
pilonidal cystectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to November 
1952.

This appeal to the Board of Veterans' Appeals (Board) arose from 
April and June 2005 rating decisions.  In the April 2005 rating 
decision, the RO denied service connection for bilateral hearing 
loss and tinnitus, and determined that new and material evidence 
to reopen a claim for service connection for residuals of a 
pilonidal cystectomy had not been received.   In the June 2005 
rating decision, the RO reopened and granted the claim for 
service connection as assigned a 10 percent rating for residuals 
of a pilonidal cystectomy, effective December 21, 2004.  In June 
2005 the Veteran filed a notice of disagreement.  A statement of 
the case (SOC) was issued in January 2006, and the Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006.

In February 2009, the Veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a transcript 
of the hearing is of record.

In a March 2009 decision, the Board denied service connection for 
bilateral hearing loss and for tinnitus as well as denied an 
effective date earlier than December 21, 2004 for the award of 
service connection for residuals of a pilonidal cysectomy.  The 
Veteran appealed the Board decision to the United States Court of 
Appeals for Veterans Claims (Court). In May 2010, the Court 
granted a joint motion for remand (JMR) filed by representatives 
for both parties, vacating the Board's decision, and remanding 
the claim to the Board for further proceedings consistent with 
the joint motion.

As a final preliminary matter, the Board notes that the Veteran 
was previously represented by Disabled American Veterans.  In 
October 2010, the Veteran indicated that he was now represented 
by The American Legion, as reflected in a VA Form 21-22a 
(Appointment of Attorney or Agent as Claimant's Representative).  
The Board recognizes the change in representation.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  The Veteran's assertions of in-service noise exposure are 
credible and consistent with the circumstances of his service.  

3.  The Veteran has bilateral hearing loss to an extent 
recognized as a disability for VA purposes.

4.  The competent opinion evidence on the question of whether the 
Veteran's current bilateral hearing loss is etiologically related 
to in-service noise exposure is, at least, in relative equipoise.

5.  The Veteran has credibly asserted that he experienced 
tinnitus during service, and since, and competent opinion 
evidence on the question of whether the Veteran's current 
bilateral hearing loss is etiologically related to in-service 
noise exposure is, at least, in relative equipoise.

6.  In a May 1953 rating decision, the Veteran was denied service 
connection for residuals of a pilonidal cystectomy; he was 
notified of the denial in May 1953, but he did not initiate an 
appeal.

7.  In December 2004, the Veteran submitted a request to reopen 
the claim for service connection for residuals of a pilonidal 
cystectomy; there is no document associated with the claims file 
that can be construed as a pending claim for service connection 
for residuals of pilonidal cystectomy after the initial May 1953 
denial and before the December 21, 2004 claim.

8.  The Veteran's claim for service connection for residuals of a 
pilonidal cystectomy was reviewed at the request of the claimant 
more than one year after the effective date of a liberalizing VA 
issue.


CONCLUSIONS OF LAWS

1.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for bilateral hearing loss are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2010).

2.  Resolving all reasonable doubt in the Veteran's favor, the 
criteria for service connection for tinnitus are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2010).

3.  The criteria for the assignment of an effective date of 
December 21, 2003, but none earlier, for the award of service 
connection for residuals of a pilonidal cysectomy have been met.  
38 U.S.C.A. §§ 5103, 5103A, 5110 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.151(a), 3.155, 3.156, 3.400, 3.114 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2010)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).

At the outset, the Board notes that, given the favorable 
disposition of the claims for service connection for bilateral 
hearing loss and tinnitus, the Board finds that all notification 
and development actions needed to fairly adjudicate each aspect 
of the appeal, as to these claims, have been accomplished.

Moreover, as will be discussed below, the Board is granting the 
earliest possible effective date for the award of service 
connection for residuals of a pilonidal cystectomy permitted by 
the effective date regulations.  Given the favorable disposition 
of the claim for an effective date prior to December 21, 2004 for 
the award of service connection for residuals of a pilonidal 
cystectomy, the Board also finds that all notification and 
development actions needed to fairly adjudicate this claim have 
been accomplished.  

II.  Bilateral Hearing Loss and Tinnitus

A.  Background

The Veteran's service treatment records reflect no complaints, 
findings or diagnosis of any bilateral hearing loss or tinnitus.  
They do reveal that he was treated for a mild infection of the 
external auditory canal in August 1951, but there were no 
complaints of hearing loss or tinnitus at that time.  An October 
1949 voice test revealed 15/15 hearing in both ears, and in 
November 1952, whispered voice testing revealed 15/15 hearing in 
both ears.

The Veteran's DD 214 lists his most significant duty assignment 
as 93d Air Rflg. Sq., 93 Bomb Wg (M), Castle Air Force Base, 
California, and his military occupational specialty as 32331F 
(integrated avionics systems apprentice).   Also of record is the 
Veteran's service flight records indicating numerous flights with 
a KB-29P aircraft and the Veteran's specialty of bomb operator.  

Post-service medical evidence includes VA and private medical 
records.  The report of a November 2002 VA general health 
assessment reflects complaints of hearing loss and tinnitus.  
Private treatment notes reflect complaint of mild decreased 
hearing in October 2000 and chronic tinnitus in November 2001.

On VA audiological evaluation in March 2000, the Veteran 
complained of constant bilateral tinnitus since his discharge 
from service.   He denied recreational noise exposure.  The 
examiner noted that the Veteran had indicated noise exposure to 
power tools, shop equipment, and firearms during his initial 
audiology appointment in February 2005.  Audiometric testing 
revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
69
60
70
LEFT
55
50
60
50
70


Speech recognition testing revealed speech recognition ability of 
92 percent in the right ear and 94 percent in the left ear.  The 
examiner diagnosed the Veteran with bilateral sensorineural 
hearing loss and tinnitus, and opined that these disabilities are 
less likely than not related to military service.  In so finding, 
the examiner noted that there was no evidence in the Veteran's 
claims file of hearing loss until fifty years after the Veteran's 
discharge from service, and that the Veteran did not report 
concern of hearing loss or tinnitus at the time of discharge or 
when he filed a claim for service connection for another 
disability in 1953.  

During his February 2009 Board hearing the Veteran testified that 
no protective hearing gear was issued during his six-week-long 
gunnery training, that he was treated for an ear infection during 
training, and that he suffered a powder burn on his right ear 
when the receiver on a 50-caliber machine gun blew.  He also 
indicated that, although he had hearing loss and tinnitus since 
his discharge from service, he did not apply for benefits because 
he was disheartened by the May 1953 denial of his claim of 
service connection for the pilonidal cystectomy.  He also stated 
that he sought help lip reading about 25 years ago and that he 
purchased hearing aids offered through television. 

The Veteran has also submitted various statements in support of 
his claims.  A statement from his wife indicates that she was 
aware of the Veteran's hearing loss since she first met him in 
1953.  She noted that he told her that he could not hear well, 
and that he experienced constant ringing in his ear.  A statement 
from the Veteran's sister reveals that she first noticed the 
Veteran's hearing loss when he came home on furlough in 1951, and 
again upon his discharge in 1952.  She also indicated that she 
has observed disturbances in the Veteran's concentration due to 
his constant tinnitus.  A statement from the Veteran's friend, 
who has known the Veteran since high school in 1948, reveals that 
he noticed the Veteran's loss of hearing after his discharge from 
service, and that he had to repeat himself in many conversations 
with the Veteran.

In a September 2010 statement, Dr. Ruhl, an ear nose and throat 
(ENT) physician, indicated that he saw the Veteran in August 2010 
for evaluation of hearing loss and tinnitus, and attached an 
uninterpreted audiogram, which, he indicated, reflects bilateral 
sensorineural hearing loss.  He noted that the Veteran described 
very clearly that his symptoms began during military service.  He 
also noted that his degree of hearing loss was noted by numerous 
family members.  After reviewing the Veteran's history and 
audiogram, he opined that it is more likely than not that the 
Veteran's hearing loss and tinnitus are related to service.

B.  Analysis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Specific to claims for service connection, hearing loss is 
considered a disability for VA purposes when the auditory 
threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz (Hz) is 40 decibels or greater; the thresholds for 
at least three of these frequencies are 26 or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  

In adjudicating a claim for VA benefits, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

The Veteran asserted that he has bilateral hearing loss and 
tinnitus as a result of his exposure to loud noise in service.  
He stated that he was exposed to skip bombings during training, 
that he was a gunner exposed to 250-caliber guns, that he was 
exposed to high pitch aircraft engine noise, and that he wore no 
hearing protection other than headphone during service.  He also 
reported that he had noticeable hearing loss and ringing in the 
ears at the time of his discharge in November 1952.

Considering  the pertinent evidence in light of the governing 
legal authority, and affording the Veteran the benefit of the 
doubt on certain elements of each claim for service connection, 
the Board finds that service connection for bilateral hearing 
loss and tinnitus is warranted.

As indicated above, neither hearing loss nor tinnitus was shown 
in service.  However, that the absence of in-service evidence of 
hearing loss is not necessarily fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Evidence of a current hearing loss disability and a medically 
sound basis for attributing such disability to service may serve 
as a basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Likewise, as 
with other disabilities, service connection for tinnitus may be 
established upon a showing that such disability is medically 
related to service.  See 38 C.F.R. § 3.303. 

Here, recent post-service audiometric testing results establish 
that the Veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.  Moreover, 
tinnitus (or, ringing in the ears) is the type of disability that 
the Veteran is competent to establish, on the basis of his own 
assertions.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
The Veteran has credibly asserted that that he experienced 
tinnitus in, and since, service, and VA examination reports and 
private audiology records document that he suffers from current 
tinnitus.  Thus, the remaining question with respect to each 
claim is whether such disability is medically related to service, 
to include alleged noise exposure therein.  

The Veteran's service treatment records do not document the 
occurrence of, or treatment for, any specific incident of 
acoustic trauma.  However, the Veteran is competent to assert the 
occurrence of an in-service injury, to include in-service noise 
exposure.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1991).  In 
this regard, the Veteran has reported that he was exposed to 
heavy weapons fire and aircraft engine noise during his service.  
Moreover, given the circumstances of the Veteran's service and 
personnel records indicating that he served as an integrated 
avionics systems apprentice, had a specialty of bomb operator, 
and flew numerous times with a with a KB-29P, the Board finds 
that he was likely exposed to some, and possibly significant, 
noise exposure in service.  Thus, although there is no objective 
evidence to support a specific incident of acoustic trauma in 
service, the Board accepts the Veteran's assertions of in-service 
noise exposure as credible and consistent with the circumstances 
of his service.  See 38 U.S.C.A. § 1154.

On the question of whether the Veteran's current bilateral 
hearing loss and tinnitus disabilities are medically related to 
his in-service noise exposure, the Board notes that the record 
includes conflicting opinions.

It is the responsibility of the Board to assess the credibility 
and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  The probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of any 
evidence, the credibility and weight to be attached to medical 
opinions are within the province of the Board.  See Guerrieri v.  
Brown, 4 Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the February opinion of Dr. R. to 
be at least as probative as that of the March 2005 VA 
audiologist.  In this regard, the Board notes that, as an ENT 
physician, Dr. R. has a higher degree of medical training.  Both 
examiners performed thorough ear examinations, conducted 
audiological evaluations, and provided adequate rationale for 
their opinions.  Also, while there is no indication Dr. R. had 
access to the claims file, he did indicate that he reviewed the 
Veteran's medical history, and the factual basis on which Dr. R. 
relied-that the Veteran was exposed to loud noise from service 
in-is consistent with both the record and the Board's finding as 
to in-service noise exposure, noted above.  

Thus, despite the fact that Dr. R. did not appear to have the 
benefit of a review of the claims file when rendering his 
opinion, the Board nonetheless finds his opinion to be of 
relatively equal weight to that of the March 2005 VA audiologist.  
As such, the Board finds that the competent opinion evidence on 
the question of whether there exists a medical nexus between 
current hearing loss, tinnitus and service is, at least, in 
relative equipoise.

When, as here, after consideration of all evidence and material 
of record in a case for VA benefits, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 53-56.  

In light of the facts noted above, and resolving all reasonable 
doubt on the question of in-service noise exposure and medical 
nexus in the Veteran's favor, the Board finds that the criteria 
for service connection for bilateral hearing loss and for 
tinnitus are met.

III.  Earlier Effective Date

Generally, the effective date for the award of service connection 
is the date of receipt of the claim or date entitlement arose, 
whichever is later.  38 U.S.C.A.         § 5110(a) ; 38 C.F.R. § 
3.400. 

The effective date for a grant of benefits on the basis of the 
receipt of new and material evidence received after final 
disallowance, or in the case of reopened claims, is the date of 
the receipt of the new claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii), (r).

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid or furnished to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his duly-authorized 
representative, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  If received within one year from the date it was sent 
to the claimant, it will be considered as filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155(a).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report related to a disability that 
may establish entitlement.  However, there must first be a prior 
allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

An effective date that is prior to the date of receipt of a claim 
may also be assigned where compensation is awarded or increased 
pursuant to a liberalizing law or a liberalizing VA issue. 38 
C.F.R. § 3.114.  More specifically, if a claim is reviewed on the 
initiative of VA within 1 year from the effective date of the law 
or VA issue, or at the request of a claimant received within one 
year from that date, benefits may be authorized from the 
effective date of the law or VA issue. 38 C.F.R.
§ 3.114(a)(1).  Alternatively, if a claim is reviewed on the 
initiative of VA more than 1 year after the effective date of the 
law or VA issue, benefits may be authorized for a period of 1 
year prior to the date of administrative determination of 
entitlement. 38 C.F.R. § 3.114(a)(2).  Finally, if a claim is 
reviewed at the request of the claimant more than 1 year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of 1 year prior to the date of receipt of 
such request.  38 C.F.R. § 3.114(a)(3).

The basic facts in this case are not in dispute.  The Veteran 
filed an original claim for service connection for residuals of 
pilonidal cystectomy in December 1952, and the RO denied the 
claim in a May 1953 rating decision.  Although notified of the 
denial and of his appellate rights be a letter dated May 21, 
1953, the Veteran did not initiate an appeal.  That decision 
therefore became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104(a), 20.302(a), 20.113.

The record also reflects that the Veteran filed an application 
for VA outpatient treatment for his residuals of pilonidal 
cystectomy in May 1953, just prior to the issuance of the May 
1953 rating decision.  His application for hospital treatment was 
eventually approved in November 1954.  

The next relevant communication from the Veteran is a new claim 
received on December 21, 2004.  Although the RO initially denied 
the Veteran's request to reopen the previously denied claim for 
service connection for residuals of pilonidal cystectomy the RO 
later reopened the claim and granted service connection in a June 
2005 rating decision.  Pursuant to 38 C.F.R. § 3.400(q)(1)(ii), 
(r), the RO assigned an effective date of December 21, 2004, the 
date of receipt of the new claim.

During the Veteran's February 2009 Board hearing, the Veteran 
testified that he did not know how to appeal the May 1953 denial 
of service connection.  He also explained that he did not file a 
claim again prior to December 21, 2004, because he was receiving 
satisfactory health care for his disability through his 
employer's health insurance.

Although the Veteran testified that he did not know how to appeal 
the initial May 1953 rating decision, every claimant for VA 
benefits is charged with knowledge of the laws and regulations 
governing VA benefits.  The United States Court of Appeals for 
Veterans Claims, citing to an opinion from the United States 
Supreme Court, has held that everyone dealing with the Government 
is charged with knowledge of Federal statute and agency 
regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  
Furthermore, the Veteran was provided with his appellate rights 
in the May 21, 1953 letter accompanying the rating decision.

There Board finds that there is no document associated with the 
claims file that can be construed as a pending claim for service 
connection for residuals of pilonidal cystectomy after the 
initial May 1953 denial and before the December 21, 2004 claim.  
The only other document pertaining to the pilonidal cystectomy 
claim was the Veteran's application for VA medical treatment, and 
it was filed prior to the issuance of the May 1953 rating 
decision, and hence was finally resolved.  Further, as it was 
filed prior to the issuance of the May 1953 rating decision, it 
cannot serve as a claim to reopen.  When hospital treatment was 
eventually approved in November 1954, the Veteran did not then 
raise an issue of an unadjudicated claim for service connection.  

The Board acknowledges that the medical records at the time of 
the May 1953 rating decision reflect differing date stamps as to 
the date received.  The Board notes that the original rating 
decision denying service connection was issued May 20, 1953.  A 
report of treatment and coversheet from October 1952 discussing 
the Veteran's cystectomy indicates that it was initially received 
by the VA Eligibility Board of the Medical Department on May 11, 
1953, while a second stamp shows that the report was received May 
22, 1953 by the Adjudication Division of the New York VA Regional 
Office.  In this case, the Board accepts that the evidence was 
received the first date, as noted by the date stamp on May 11, 
1953-prior to the original adjudication.  The Board has found no 
reason to believe that this evidence was not received and 
considered at the time of the May 20, 1953 rating decision.  In 
the rating decision, the RO noted that there was evidence of a 
pilonidal cystectomy during service yet denied service connection 
at that time because it found the disability to be a 
constitutional or developmental abnormality-not because of a 
lack of evidence documenting the cystectomy.    

However, as noted above, an earlier effective date that is prior 
to the date of receipt of a claim may also be assigned where 
compensation is awarded or increased pursuant to a liberalizing 
law or a liberalizing VA issue.  See 38 C.F.R. § 3.114(a)(3).  As 
pointed out by the parties in the JMR, this regulation also 
applies to reopened claims.  

The Board notes that when the Veteran was granted service 
connection for residuals of a pilonidal cystectomy, he filed an 
NOD challenging the effective date assigned, and also raised a 
claim for clear and unmistakable error (CUE) in the original May 
20, 1953 rating decision that denied service connection.  The CUE 
claim was adjudicated by the RO in a January 2006 rating 
decision, and is not currently before the Board.  In the January 
2006 rating decision, the RO pointed out that service connection 
was originally denied in 1953 because the disability was 
considered a constitutional or developmental abnormality, and not 
a disability for VA purposes.  The RO emphasized that the 
regulations regarding congenital and development defects has 
essentially remained unchanged since VA issued a Schedule for 
Rating Disabilities in 1945, and that the law or statute has not 
changed.  However, the RO conceded that the view on how to treat 
claims for service connection for congenital or development 
diseases has changed.

The RO then referred to a VA General Counsel Opinion reflecting a 
change in view on congenital and hereditary diseases and service 
connection claims.   This opinion notes that diseases of 
hereditary origin can be incurred or aggravated in service, in 
the sense contemplated by Congress in title 38. VAOGC 8- 88 
(Sept. 29, 1988) (reissued as VAOPGCPREC 67-90 (July 18, 1990).  
The opinion also stated, "[t]hey can be considered to be incurred 
in service if their symptomatology did not manifest itself until 
after entry on duty." VAOGC 8-88.  Op.G.C. 1-85.   This opinion 
refers to a previous opinion dated  March 5, 1985 drawing a 
distinction between "congenital or developmental defects" as used 
in 38 C.F.R. § 3.303(c) and "diseases" as used in that regulation 
and 38 U.S.C. §§ 310 and 331.  In this prior opinion, it was 
noted that congenital or developmental defects are normally 
static conditions which are incapable of, improvement or 
deterioration, while a disease, even one which is hereditary in 
origin, is usually capable of improvement or deterioration. VAOGC 
1-85 (March 5, 1985).  

In this case, the Board has determined that the changing view on 
developmental diseases, as conceded by the RO in the January 2006 
rating decision, constitutes a liberalizing "VA issue" under 
3.314(a).  The General Counsel Opinions, in effect, are 
liberalizing in that they created a right to service connection 
for residuals of a pilonidal cystectomy as a developmental 
abnormality that did not exist at the time of the May 1953 prior 
denial.  See Spencer v. Brown, 4 Vet. App. 283, 289 (1993), 
aff'd, 17 F.3d 368 (Fed. Cir. 1994) (defining a "liberalizing 
law" as "a substantive right created by statutory or regulatory 
provision that did not exist at the time of the prior final 
denial of the claim").

Here, as the Veteran submitted a claim to reopen the claim for 
service connection for residuals of a pilonidal cystectomy more 
than one year after the issuance of the General Counsel Opinions 
discussing the change in view on developmental and congenital 
diseases, an earlier effective date may be assigned for a period 
of one year prior to the date of receipt of such request.  See 38 
C.F.R. § 3.114(a)(3).  Therefore, an earlier effective date of 
December 21, 2003- one year prior the Veteran's claim to reopen-
is assigned for the grant of service connection for residuals of 
a pilonidal cystectomy.

For all the foregoing reasons, the Board concludes that an 
effective date of December 21, 2003-but none earlier-for the 
award of service connection for residuals of a pilonidal 
cystectomy is warranted.  



ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An effective date of December 21, 2003, for the award of service 
connection for residuals of a pilonidal cystectomy is granted. 



____________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


